DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's AMENDMENTS TO THE CLAIMS filed November 10, 2020 are respectfully acknowledged. The previous 35 U.S.C. 112 rejection is hereby withdrawn. Claims 1, 4, 5, 7-12 and 14-16 are pending for examination.

Response to Arguments
3.    	Applicant's arguments with respect to the 35 U.S.C. 101 rejection of previous claims 1-12 and 14-16 have been considered but are not persuasive. 
	Regarding, Applicant states that the claims are not directed to an ineligible judicial exception because the instant claims recite a specific interaction between a “routing and recommendation system”, a “mobile device associated with a passenger”, and a “driver mobile device” that includes a “global positioning system” that generates “location information comprising longitude and latitude information”. However, Examiner disagrees because the claims recite limitations of receiving passenger destination information, location information and first passenger interest information, and identifying at least one first route to a destination. These receiving and identifying limitations as drafted, even as amended, are still considered to be processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the high level generality recitation of the routing and recommendation system, mobile device associated with a passenger, and driver mobile device that 
	Further regarding the 35 U.S.C. 101 rejection, Applicant states that the claims at issue integrate associated abstract concepts into practical applications that impose meaningful limits and do not seek to monopolize any judicial exception. However, Examiner disagrees because the claim recites the additional element of the global positioning system within the mobile device that does not positively claim that the global positioning system generates longitude and latitude information. Even if the claim did positively recite the functionality of the global position system, the generating step of the global positioning system is and still would be recited at a high level of generality and merely automates the generative steps, therefore acting as a generic computer to perform the abstract idea, because longitude and latitude information is known information that is generated by global positioning systems. The global positioning system within the mobile device is still considered to be claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to 
	Further regarding the 35 U.S.C. 101 rejection, Applicant states that the claims are directed to inventive concepts because the combination of elements recited in the claims is not widely prevalent and/or in common use, and therefore that the claims do not represent well-understood, routine, or
conventional activity. However, Examiner disagrees because the additional elements in the claim, including the generating of the longitude and latitude information of the global positioning system, amount to no more than mere instructions to apply the exception using a computer, and mere instruction to apply an exception on a computer cannot integrate a judicial exception into a practical application or provide an inventive concept.
	
Claim Rejections - 35 USC § 101
4.    	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claim falls within one of the four statutory categories. MPEP 2106.03. The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention.
	For Prong One of Step 2A, a Judicial Exception is recited because the limitations of identifying and orchestrating a transaction, as drafted, is a process that, under its broadest reasonable interpretation in light of the specification, covers performance of the limitation in the mind and human interactions but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the steps from practically being performed in the mind and organized business transaction between two people.
	The step of "identifying at least one first route to a destination..." is directed to a mental process of a driver observing or recognizing a first route from a driver's location to a destination desired by a passenger. For this example, the mental process includes a driver recognizing a route to a baseball stadium, the route desired by a passenger from the driver's location.
	The step of "identifying first point of interest information associated with at least one first point of interest based at least in part, on the first passenger interest information and the at least one first route" is directed to a mental process of a driver observing or recognizing a first POI information associated with a first POI at least in part on the first passenger interest information and the at least one first route. For this example, the mental process includes a driver observing or recognizing a baseball museum near the baseball stadium as a POI based at least in part of the passenger's interest in the sport of baseball.
	The step of "identifying at least one second route to the destination based, at least in part, on the received passenger destination information, the location information and the first point of interest information" is directed to a mental process of a driver observing or recognizing a second route to the destination information, the location information and the first point of interest information. For this example, the mental process includes the driver observing or recognizing a different route to the baseball stadium via the baseball museum from the driver's location.
	The step of "orchestrating a transaction..." recites a method of organizing human interaction, economic practice. This step encompasses transaction payment for the fare to the POI. For this example, the method of organizing human interaction includes payment for the fare to the baseball museum.

The identified claimed steps, alone or in combination, are directed to a method that allows a paid driver to access passenger POI record associated with a scheduled destination, to recognize POIs that are associated with the destination of a passenger, to forward the POI to the passenger for approval and to obtain financial transaction once the POI is realized. This method is a method of managing financial or business interactions between people. The mere nominal recitation of a processor and computer- readable medium and generic mobile device does not take the claim out of the methods of mental processes and organizing human interaction groupings. Thus, the claim recites an abstract idea.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. Using a processor for the identifying steps is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving of “passenger destination information from a mobile device associated with a passenger” and “location information comprising longitude and latitude information generated by a global positioning system included in the driver mobile device” are recited at high level of generality, amounting to simple data gathering while merely automating the generative steps, therefore acting as a generic computer to perform the abstract idea, because longitude and latitude information is information ordinary produced by global positioning systems. The GPS is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The transmitting of information steps from a generic computer device are also recited at high level of generality, which are form of insignificant extra-solution activity (MPEP 2106.05(g)). The recitation of a processor, computer readable medium and driver mobile device are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these addition elements and steps is no more than mere instructions to apply the exception using generic computer component and performing extra-solution activities.
	For Step 2B, as explained with respect to Prong Two of Step 2A, the claim recites several additional elements. These additional elements are recited at high level of generality and performed
routine extra-solution activities of receiving, storing and transmitting of data, and are not sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Hence, the claim is not eligible.

6.    	Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claim 4 and 5 fall within a process category per the evaluation of claim 1, which is one of the statutory categories of the invention.
	For Prong One of Step 2A, a Judicial Exception has been identified/recognized per the analysis from claim 1.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. The receiving of the route to a destination step from a mobile device associated with the driver and transmitting directions to the destination is recited at high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). The recitation of a processor, computer readable medium and passenger mobile device are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these additional elements and steps is no more than mere instruction to apply the exception using generic computer component and performing extra-solution activities.
	For Step 2B, as explained with respect to Prong Two of Step 2A, the claim is not eligible because the judicial exception has been identified/recognized per the evaluation of claim 1. Further, the additional element identified as the mobile device associated with the driver is still recited at high level of generality and performs routine extra-solution activities of receiving, storing and transmitting of data, which are not sufficient to amount to significantly more than the judicial exception.

7. 	Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claims fall within one of the four statutory categories. MPEP 2106.03. The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention.
	For Prong One of Step 2A, a judicial exception is recited because the limitations of identifying and orchestrating a transaction, as drafted, is a process that, under its broadest reasonable
interpretation in light of the specification, covers performance of the limitation in the mind and human interactions but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the steps from practically being performed in the mind and organized business transaction between two people.
	The step of "identifying first point of interest information associated with at least one first point of interest based at least in part, on the first passenger interest information and the at least one first route, wherein the first point of interest information comprises a description of the first point of interest" is directed to a mental process including a description of the first point of interest of a driver observing or recognizing a first POI information associated with a first POI at least in part on the first passenger interest information and the at least one first route. For this example, the mental process includes a driver observing, recognizing or providing a description/photograh of a baseball museum near the baseball stadium as a POI based at least in part of the passenger's interest in the sport of baseball.  Note that the identifying/providing description of a photograph is also directed to the identified judicial exception of human interaction.
	This identified claimed step, alone or in combination, is directed to a method that allows a paid driver to access passenger POI record associated with a scheduled destination, to recognize POIs that are associated with the destination of a passenger, to forward the POI to the passenger for approval and to obtain financial transaction once the POI is realized. This method is a method of managing financial or business interactions between people. The mere nominal recitation of a processor and computer-readable medium and generic mobile device does not take the claim out of the methods of mental processes and organizing human interaction groupings. Thus, the claim recites an abstract idea.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. Using a processor for the identifying steps is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving and transmitting of information steps from a generic computer device are recited at high level of generality and amount to mere data gathering and transmitting, which are form of insignificant extra-solution
activity (MPEP 2106.05(g)). The recitation of processor, computer readable medium and passenger mobile device are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these additional elements and steps is no more than mere instructions to apply the exception using generic computer component and performing extra-solution activities.
	For Step 2B, as explained with respect to Prong Two of Step 2A, the additional elements are recited at high level of generality and performed routine extra-solution activities of receiving, storing and transmitting of data, and are not sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Hence, the claim is not eligible.

8. 	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claim 11 falls within a process per the evaluation of claim 1, which is one of the statutory categories of invention.
	For Prong One of Step 2A, a judicial exception is recited in these claims because the judicial exception has been identified/recognized per the evaluation of claim 1.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. The receiving of the point of interest information step from a mobile device associated with the driver and transmitting directions to the destination is recited at high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)). The recitation of a processor, computer readable medium and passenger mobile device are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these additional elements and steps is no more than mere
	For Step 2B, as explained with respect to Prong Two of Step 2A, the claim is not eligible because the judicial exception has been identified/recognized per the evaluation of claim 1. Further, the additional element identified as the mobile device associated with the driver is still recited at high level of generality and performs routine extra-solution activities of receiving, storing and transmitting of data, which are not sufficient to amount to significantly more than the judicial exception.

9. 	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claims fall within one of the four statutory categories. MPEP 2106.03. The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention.
	For Prong One of Step 2A, a judicial exception is recited because the limitations of identifying and orchestrating a transaction, as drafted, is a process that, under its broadest reasonable interpretation in light of the specification, covers performance of the limitation in the mind and human interactions but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the steps from practically being performed in the mind and organized business transaction between two people.
	The step of "identifying second point of interest information associated with at least one second point of interest based at least in part, on the first passenger interest information and the at least one first route, wherein the first point of interest information comprises a description of the first point of interest" and "identifying at least one third route to the destination based, at least in part, on the
received passenger destination information, the location information, and the second point of interest information", and "transmitting the second point of interest information and the at least one third route to the mobile device to the driver mobile device for presentation to the driver" are directed to a mental process of a driver observing or recognizing a first POI information associated with a first POI at least in part on the first passenger interest information and the at least one first route. For this example, the mental process includes a driver observing or recognizing a baseball museum near the baseball stadium as a POI based at least in part of the passenger's interest in the sport of baseball.
	This identified claimed step, alone or in combination, is directed to a method that allows a paid driver to access passenger POI record associated with a scheduled destination, to recognize POIs that are associated with the destination of a passenger, to forward the POI to the passenger for approval and to obtain financial transaction once the POI is realized. This method is a method of managing financial or business interactions between people. The mere nominal recitation of a processor and computer-readable medium and generic mobile device does not take the claim out of the methods of mental processes and organizing human interaction groupings. Thus, the claim recites an abstract idea.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. Using a processor for the identifying steps is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving and transmitting of information steps from a generic computer device are recited at high level of generality and amount to mere data gathering and transmitting, which are form of insignificant extra-solution activity (MPEP 2106.05(g)). The recitation of a description of the point of interest comprising one or more photographs are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these additional elements and steps is no more than mere instructions to apply the exception using generic computer component and performing extra-solution activities.
	For Step 2B, as explained with respect to Prong Two of Step 2A, the additional elements are recited at high level of generality and performed routine extra-solution activities of receiving, storing and transmitting of data, and are not sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Hence, the claim is not eligible.

10. 	Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	For Step 1 of the analysis for eligible subject matter, the claims fall within one of the four statutory categories. MPEP 2106.03. The claim recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention.
	For Prong One of Step 2A, a judicial exception is recited because the limitations of identifying and orchestrating a transaction, as drafted, is a process that, under its broadest reasonable interpretation in light of the specification, covers performance of the limitation in the mind and human interactions but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the steps from practically being performed in the mind and organized business transaction between two people.
	The step of "identifying at least one first route to a destination..." is directed to a mental process of a driver observing or recognizing a first route from a driver's location to a destination desired by a passenger. For this example, the mental process includes a driver recognizing a route to a baseball stadium, the route desired by a passenger from the driver's location.
	The step of "orchestrating a transaction..." recites a method of organizing human interaction, economic practice. This step encompasses transaction payment for the fare to the POI. For this
example, the method of organizing human interaction includes payment for the fare to the baseball museum.
	The identified claimed steps, alone or in combination, are directed to a method that allows a paid driver to access passenger POI record associated with a scheduled destination, to recognize POIs that are associated with the destination of a passenger, to forward the POI to the passenger for approval and to obtain financial transaction once the POI is realized. This method is a method of managing financial or business interactions between people. The mere nominal recitation of a processor and computer- readable medium and generic mobile device does not take the claim out of the methods of mental processes and organizing human interaction groupings. Thus, the claim recites an abstract idea.
	For Prong Two of Step 2A, the judicial exception is not integrated into a practical application. Using a processor for the identifying steps is recited at high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving and an indication step from a generic computer device are recited at high level of generality and amount to mere data gathering and transmitting, which are form of insignificant extra-solution activity (MPEP 2106.05(g)). The recitation of a processor, computer readable medium, point of interest and driver mobile device are recited at high level of generality. These elements merely perform insignificant extra solution activities of receiving, storing and transmitting of data. The combination of these addition elements and steps is no more than mere instructions to apply the exception using generic computer component and performing extra-solution activities.
	For Step 2B, as explained with respect to Prong Two of Step 2A, the claim recites several additional elements. These additional elements are recited at high level of generality and performed routine extra-solution activities of receiving, storing and transmitting of data, and are not sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Hence, the claim is not eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664